Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 01, 2016

The Court of Appeals hereby passes the following order:

A17D0133. MARSHAE D. BROOKS v. THE STATE.

        In 2011, Marshae D. Brooks pled guilty to multiple offenses, for which he was
sentenced to life imprisonment. He subsequently filed a “Motion to Retain Right to
Withdraw the October 28, 2011 Guilty Plea.” The trial court denied the motion,
treating it as a motion to withdraw a guilty plea. Brooks then filed an application for
discretionary appeal in this Court. Jurisdiction, however, appears to lie in the
Supreme Court.
        From the limited information included in the application materials, it appears
that at least one of Brooks’s convictions was for murder. Under our Constitution, the
Supreme Court has appellate jurisdiction over “[a]ll cases in which a sentence of
death was imposed or could be imposed.” See Ga. Const. of 1983, Art. VI, Sec. VI,
Par. III (8). Because a penalty of death can be imposed for the crime of murder,
jurisdiction is proper in the Supreme Court. See OCGA § 17-10-30 (b); Neal v. State,
290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see also State
v. Thornton, 253 Ga. 524 (322 SE2d 711) (1984) (directing this Court to transfer “all
cases in which either a sentence of death or of life imprisonment has been imposed
upon conviction of murder”). Accordingly, Brooks’s application is hereby
TRANSFERRED to the Supreme Court for disposition.



                                        Court of Appeals of the State of Georgia
                                                                             11/01/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.